376 U.S. 224 (1964)
CITY OF SEATTLE ET AL.
v.
BEEZER ET AL.
No. 677.
Supreme Court of United States.
Decided March 2, 1964.
APPEAL FROM THE SUPREME COURT OF WASHINGTON.
A. L. Newbould, Richard S. White, William A. Helsell, Robert L. McCarty and Charles F. Wheatley, Jr. for appellants.
Alfred J. Schweppe for Beezer, and Clarence C. Dill, Joseph Volpe, Jr. and Bennett Boskey for Public Utility District No. 1 of Pend Oreille County, Washington, appellees.
Solicitor General Cox, Richard A. Solomon, Howard E. Wahrenbrock and David J. Bardin for the Federal Power Commission, as amicus curiae, in support of appellants.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is granted and the judgment is reversed. City of Tacoma v. Taxpayers of Tacoma, 357 U. S. 320.